IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1711
                               Filed August 2, 2017


MARK ALLEN SMITH,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



       Appeal from the denial of an application for postconviction relief.

AFFIRMED.




       Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

       Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee State.




       Considered by Vogel, P.J., and Doyle and McDonald, JJ. Tabor, J., takes

no part.
                                        2


MCDONALD, Judge.

      Mark Smith was convicted of murder in the first degree and sentenced to

life in prison without the possibility of parole. At the time of the offense, Smith

was eighteen-years-old. Smith filed an application for postconviction relief. In

his application, Smith claimed imposition of a mandatory sentence of life in prison

without the possibility of parole on an eighteen-year-old constitutes cruel and

unusual punishment and violates his right to the equal protection of the laws. He

requested he be made parole-eligible. On the State’s motion, the district court

summarily dismissed Smith’s application for postconviction relief. Smith filed this

timely appeal.

      “Our review in postconviction relief proceedings is for correction of errors

at law.” Manning v. State, 654 N.W.2d 555, 558–59 (Iowa 2002) (citing DeVoss

v. State, 648 N.W.2d 56, 60 (Iowa 2002)).         However, “[t]his court reviews

constitutional questions de novo.” State v. Bruegger, 773 N.W.2d 862, 869 (Iowa

2009) (citing State v. Brooks, 760 N.W.2d 197, 204 (Iowa 2009)). This court’s

interpretation of federal and state constitutional prohibitions against cruel and

unusual punishment is generally the same. Id. at 882 (“Our past cases have

generally assumed that the standards for assessing whether a sentence amounts

to cruel and unusual punishment under the Iowa Constitution are identical to the

Federal Constitution.” (citing State v. Musser, 721 N.W.2d 734, 749 (Iowa

2006))).

      In recent years, the supreme court has created a separate sentencing

scheme for juvenile offenders. See State v. Roby, __ N.W.2d ___, ___, 2017 WL

2610616, at *6 (Iowa 2017); State v. Sweet, 879 N.W.2d 811, 839 (Iowa 2016);
                                           3

State v. Louisell, 865 N.W.2d 590, 603 (Iowa 2015); State v. Seats, 865 N.W.2d

545, 555–58 (Iowa 2015); State v. Lyle, 854 N.W.2d 378, 400–04 (Iowa 2014);

State v. Null, 836 N.W.2d 41, 74–75 (Iowa 2013); State v. Pearson, 836 N.W.2d

88, 95–98 (Iowa 2013); State v. Ragland, 836 N.W.2d 107, 121–22 (Iowa 2013).

The supreme court has concluded this separate sentencing scheme is required

by the constitutional prohibition on cruel and unusual punishment embodied in

article I, section 17 of the Iowa Constitution. The factual and legal justifications

for the juvenile sentencing scheme are succinctly summarized in State v. Sweet,

879 N.W.2d at 830-31 (identifying the critical fourteen points drawn from the

federal case law and the three critical principles distilled from the Iowa case law).

The primary justifications for the supreme court’s juvenile sentencing scheme,

and the justifications most relevant here, are medical literature tending to show

the brain continues to develop until the age of twenty-five and medical and social

science literature tending to show juveniles think and act differently than adults.

See Null, 836 N.W.2d at 55 (stating the rationale is based on (1) “new” scientific

evidence showing “the human brain continues to mature into the early twenties;”

and (2) a finding that young people generally “lack the ability to properly assess

risks and engage in adult-style self-control”). The supreme court has used this

literature to support the argument “juveniles are constitutionally different than

adults for purposes of sentencing.” Sweet, 879 N.W.2d at 830.

       Smith argues the constitutional protections set forth in the above-cited

cases should be applied to young adult offenders and that he should be eligible

for parole. Specifically, in Sweet, the supreme court held “a sentence of life

without the possibility of parole for a juvenile offender violates article I, section 17
                                          4


of the Iowa Constitution.” 879 N.W.2d at 839. While Smith acknowledges that

Sweet applies only to juvenile offenders and that he was not a juvenile at the

time of the offense, he contends the rationale underlying the case applies with

equal force to him.

        Within the existing legal framework, Smith’s argument is compelling.

Indeed, Justice Waterman presaged this argument in his dissenting opinion in

Lyle:

                By holding Lyle’s seven-year mandatory minimum sentence
        for his violent felony is cruel and unusual punishment and
        unconstitutional under article I, section 17 of the Iowa Constitution,
        rather than under the Eighth Amendment, the majority evades
        review by the United States Supreme Court. As Justice Zager
        observes, no other appellate court in the country has gone this far.
        Our court stands alone in taking away the power of our elected
        legislators to require even a seven-year mandatory sentence for a
        violent felony committed by a seventeen-year-old.

                Will the majority stop here? Under the majority’s reasoning,
        if the teen brain is still evolving, what about nineteen-year olds? If
        the brain is still maturing into the mid-20s, why not prohibit
        mandatory minimum sentences for any offender under age 26? As
        judges, we do not have a monopoly on wisdom. Our legislators
        raise teenagers too. Courts traditionally give broad deference to
        legislative sentencing policy judgments. Why not defer today?

854 N.W.2d at 405 (Waterman, J., dissenting).

        Although Smith’s argument for the extension of the supreme court’s

juvenile sentencing scheme to young adult offenders is logical, the argument

does not entitle him to any relief. The supreme court has made clear that its

juvenile sentencing decisions have “no application to sentencing laws affecting

adult offenders.” Id. at 403. “[T]he line between being a juvenile and an adult

was drawn for cruel and unusual punishment purposes at eighteen years of age.”

Seats, 865 N.W.2d at 556–57. In addition, this court has rejected the same
                                         5

argument on several occasions. See, e.g., Thomas v. State, No. 16-0008, 2017

WL 2665104, at *2 (Iowa Ct. App. June 21, 2017); Schultz v. State, No. 16-0626,

2017 WL 1400874, at *1 (Iowa Ct. App. Apr. 19, 2017); Kimpton v. State, No. 15-

2061, 2017 WL 108303, at *3 (Iowa Ct. App. Jan. 11, 2017); State v. Davis, No.

15-0015, 2015 WL 7075820, at *1-2 (Iowa Ct. App. Nov. 12, 2015) (collecting

cases); State v. Vance, No. 15-0070, 2015 WL 4936328, at *2 (Iowa Ct. App.

Aug. 19, 2015) (collecting cases); State v. Clayton, No. 13-1771, 2014 WL

5862075, at *6 (Iowa Ct. App. Nov. 13, 2014). We see no reason to deviate from

these prior decisions.

      Smith also argues the failure to apply the supreme court’s juvenile

sentencing scheme to young adult offenders violates his right to equal protection

of the laws under the Fourteenth Amendment to the Federal Constitution and

article I, section 6 of the Iowa Constitution. See Nguyen v. State, 878 N.W.2d

744, 757 (Iowa 2016). To establish an entitlement to relief, Smith must establish

he is similarly situated to a juvenile offender. See State v. Kout, 854 N.W.2d

706, 708 (Iowa Ct. App. 2014) (“A demonstration that people are similarly

situated is a threshold test; failure to make this showing requires no further

consideration of the alleged equal protection violation.” (citing Varnum v. Brien,

763 N.W.2d 862, 882 (Iowa 2009))). Like juveniles, Smith argues, young adults

have not completed their mental and emotional development. Young adults are

thus similarly limited for constitutional purposes in their inability to assess risk

and exercise self-control. See Null, 836 N.W.2d at 55 (noting the portion of the

brain “central to ‘executive functions,’ such as reasoning, abstract thinking,
                                           6


planning, the anticipation of consequences, and impulse control” continues to

develop into a person’s early twenties).

      As with his prior argument, Smith’s argument is compelling but unavailing.

Juveniles and young adults are not similarly situated for the purposes of

sentencing within this constitutional scheme. The supreme court has explicitly

stated “[juveniles] are constitutionally different from adults for purposes of

sentencing.” Lyle, 854 N.W.2d at 395 (quoting Miller v. Alabama, 567 U.S. 460,

471 (2012)); see Sweet, 879 N.W.2d at 831 (“The qualities that distinguish

juveniles from adults do not disappear when an individual turns eighteen, but

society has generally drawn the line at eighteen for the purposes of

distinguishing juveniles from adults.”). The constitutional distinction is based on

the long-accepted legal distinction between juveniles and adults. For example,

persons eighteen years and older are also afforded more rights than juveniles,

including: the right to serve as a fiduciary; marry absent parental and judicial

consent; vote; sit on a jury; get a tattoo; or use tobacco products. Null, 836

N.W.2d at 53.

      Whatever the merits of the distinction, the supreme court has made and

justified the distinction. See Lyle, 854 N.W.2d at 403 (“Lines are drawn in our

law by necessity and are incorporated into the jurisprudence we have developed

to usher the Iowa Constitution through time.”). Ours is not to question why.

State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014) (“We are not at liberty to

overrule controlling supreme court precedent.”). We thus decline the invitation to

extend the supreme court’s juvenile sentencing scheme to young adult offenders.

See Vance, 2015 WL 4936328, at *3 (rejecting argument that equal protection
                                          7


required extension of the supreme court’s juvenile sentencing cases to young

adult offenders); Spencer v. Philipp, No. 13-1887, 2014 WL 4230223, at *2 (Iowa

Ct. App. Aug. 27, 2014) (“As a general rule, the task of materially altering

substantive or procedural rights is best left to the General Assembly or the

Supreme Court of Iowa.”).

       Smith was not entitled to postconviction relief. The district court did not err

in summarily dismissing his application for postconviction relief. We affirm the

judgment of the district court.

       AFFIRMED.